Citation Nr: 1637676	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  14-17 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to April 1983. 
This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In October 2015, the Board remanded this matter for further development. The record indicates that the Agency of Original Jurisdiction (AOJ) substantially complied with the requested development and the matter has been properly returned to the Board for consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran's specialty was aerospace ground equipment mechanic.  He was exposed to acoustic trauma due to working on jet turbine generators.    

2. The Veteran's service treatment records indicate that his hearing was normal upon entry into service.

3. The Veteran has a current diagnosis of bilateral hearing loss, and he has experienced symptoms of bilateral hearing loss continuously since active service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability are met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.304, 3.07, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 2011, the Veteran filed a claim for service connection for a bilateral hearing loss disability.  After resolving the benefit of the doubt in favor of the Veteran, the Veteran's claim has been granted.

In light of the favorable determination regarding the issue adjudicated on appeal, no discussion of compliance with VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 is necessary

Service Connection for Bilateral Hearing Loss

The Veteran contends that service connection is warranted for bilateral hearing loss.  He reports that he has difficulty with bilateral hearing loss since working on jet turbine generators as a mechanic.  He stated that he noticed a worsening of his hearing during his active service, which had continued since that time, and "to the best of [his] memory" the bulk of his treatment in service was related to his hearing.

The Veteran's service treatment records reported upon entrance, in September 1979, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
5
0
LEFT
10
10
5
10
5

In February 1982, the Veteran was restricted to thirty days free of hazardous noise to accommodate hearing loss incurred during active duty.  He also participated in several auditory examinations between February 1982 and July 1982, many of which reveal some degree of hearing loss beyond 20 decibels.  Thresholds for normal hearing ranges from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385 (2015); see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

In January 1983, less than three months prior to separation from service, the Veteran was treated for complaints of recurrent spells of dizziness.  The Veteran was given a bone conduction audiological evaluation as part of his evaluation, and an assessment of sensorineural hearing loss of the left ear was provided.  

In February 2012, the Veteran underwent a VA examination regarding his bilateral hearing loss.  The examiner reported pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
15
25
LEFT
15
20
15
15
30

Speech discrimination scores using the Maryland CNC word list were 96 percent for the right ear and 94 percent for the left ear.  

The examiner diagnosed the Veteran with mild sensorineural hearing loss of the left ear and sensorineural high frequency hearing loss of the right ear.  The examiner opined that any current hearing loss was not related to his military service.  The examiner stated this opinion was based upon findings of hearing within normal limits, bilaterally at separation, except for a mild hearing loss in the left ear.  The examiner also supported this opinion by stating that the Veteran's current hearing thresholds did not meet the criteria for disability under VA regulations, and that the current findings were "significantly better than those obtained at the Veteran's separation examination on 2/19/83."

In May 2012, the Veteran underwent a private evaluation for bilateral hearing loss.  The private audiologist noted his review of the Veteran's service medical records and his discharge documents.  The private audiologist stated the Veteran's service records revealed a "mild hearing loss" in both ears, but did not provide an etiological opinion regarding this hearing loss as his current audiological evaluation revealed "normal hearing sensitivity in both ears."  The Board notes, however, that while pure tone thresholds were reported to be within normal limits, speech discrimination scores using the Maryland CNC word list were 88 percent for the right ear and 92 percent for the left ear.  

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In November 2015, a VA examiner opined that the Veteran's current hearing loss was not as least as likely as not related to his military service, because the test results regarding his current hearing loss were considered invalid and unreliable.  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry: (1) determining the competency of the source; (2) determining credibility, or worthiness of belief, and (3) weighing its probative value.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

Upon review of the evidence, the Board finds that service connection is warranted as the Veteran has a current diagnosis of bilateral hearing loss, and he has experienced symptoms of bilateral hearing loss continuously since active service.  The Board concedes that the Veteran had acoustic trauma due to exposure to hazardous noise during service.  Particularly, his service treatment records state that he required a profile to remove him from such exposure for at least a month in February 1982.  

The evidence also demonstrates that the Veteran had bilateral hearing loss at separation from service.  The 2012 VA examiner and the Veteran's January 1983 physician diagnosed the Veteran with sensorineural hearing loss of the left ear at separation from service, and the Veteran's private audiologist stated that review of the records indicated mild bilateral hearing loss at separation from service.  

The Board finds the opinion of the private physician that the Veteran suffered from bilateral hearing loss at separation to be of greater probative value than the opinion provided by the 2012 VA examiner that the Veteran's hearing was within normal limits at separation.  The 2012 examiner states that he relied upon the Veteran's exit examination on 2/19/83; however, the document referenced is actually an audiological examination from February 19, 1982 that has been inaccurately labeled.  In the audiological evaluation dated February 19, 1983, the Veteran is noted to be age 21, which is the same age listed as his evaluation from February 16, 1982.  A second date of February 19, 1982 can also be found at the bottom left corner of this evaluation.  Also, the 2012 examiner indicates that the Veteran did have a mild hearing loss disability of the left ear at separation.  As the evidence indicates that the 2012 examiner's opinion regarding the Veteran's hearing at separation was founded upon this inaccurate factual premise, the Board finds the private opinion to be of greater probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304.  Additionally, as the 2015 VA opinion does not address the evidence of a current hearing loss disability for VA purposes provided by the private audiologist, the Board finds that it is also of less probative value than the private opinion.   

While the private audiologist stated that the Veteran had normal hearing at the time of his evaluation, the findings reported reflect a diagnosis of bilateral hearing loss for VA purposes based upon speech discrimination scores of 92% or less using the Maryland CNC word test.  Accordingly, the Board finds that a current diagnosis of sensorineural hearing loss has been provided.  

Lastly, the Board finds credible the Veteran's statements that he has suffered continuous symptoms of reduced hearing acuity since his active service.  Service treatment records indicating acoustic trauma in-service and audiograms from February 1982 to July 1982 reflect an upward shift in threshold during service, and support his statements that he suffered symptoms of reduced hearing acuity during that period.  Also, the record does not indicate that Veteran's post service exposed him to additional acoustic trauma. 

Evidence of record indicates that the Veteran has a current diagnosis of bilateral hearing loss, that he suffered from this condition during service, and he has provided credible statements of continuous symptoms since service; accordingly, the Board finds that service connection for bilateral hearing loss is warranted based on continuity of symptomatology from separation from service.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b).


ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


